Citation Nr: 0212571	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to April 
1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 20 percent rating for 
degenerative disc disease of the lumbar spine.

An April 2001 rating decision granted an increased rating of 
40 percent for degenerative disc disease of the lumbar spine.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

The evidence shows pronounced intervertebral disc syndrome 
with little intermittent relief and with neurological 
findings appropriate to the site of a diseased disc.



CONCLUSION OF LAW

The criteria for entitlement to a rating of 60 percent, but 
not greater, for degenerative disc disease of the lumbar 
spine are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran indicated in a June 2002 letter that he had no 
further evidence or argument to submit.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, and the RO 
rating decisions issued regarding the claim.

The veteran has informed VA that he has no further evidence 
or argument to submit.  The Board finds that VA has met its 
obligations to notify the veteran of the evidence needed to 
substantiate the claim and of what evidence the veteran is 
responsible for obtaining.  Quartuccio v.Principi, 16 Vet App 
183 (2002).  As the veteran has indicated that there is no 
further evidence, notification of who is responsible for 
obtaining any outstanding evidence is unnecessary in this 
case.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Disabilities of the spine are evaluated pursuant 
to the criteria found in Diagnostic Codes 5285 through 5295 
of the Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a 
rating of 40 percent is warranted where the evidence shows 
favorable ankylosis of the lumbar spine (Diagnostic Code 
5289); severe limitation of motion of the lumbar spine 
(Diagnostic Code 5292); severe intervertebral disc syndrome 
with recurring attacks with intermittent relief (Diagnostic 
Code 5293); or severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of froward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
(Diagnostic Code 5295).  38 C.F.R. § 4.71a.

A rating of 50 percent is warranted where the evidence shows 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289).  38 C.F.R. § 4.71a.

A rating of 60 percent is warranted where the evidence shows 
residuals of a vertebral fracture without cord involvement 
with abnormal mobility requiring a neck brace (Diagnostic 
Code 5285); complete bony fixation (ankylosis) of the spine 
at a favorable angle (Diagnostic Code 5286); or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc, with little intermittent relief (Diagnostic Code 5293).  
38 C.F.R. § 4.71a.

A rating of 100 percent is warranted where the evidence shows 
residuals of a vertebral fracture with cord involvement 
rendering the veteran bedridden or requiring long leg braces 
(Diagnostic Code 5285); or complete bony fixation (ankylosis) 
of the spine at an unfavorable angel with marked deformity 
and involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type) (Diagnostic 
Code 5286).  38 C.F.R. § 4.71a.

A May 2002 VA examination shows that the veteran stated that 
he had missed one day per week from work due to his back 
disability in the past year, and that he left work throughout 
the day due to his back problem.  He had no weight bearing 
restrictions but placed a restriction on himself of 20 pounds 
as the heaviest load that he lifted.  He complained of daily 
pain, worse throughout the day and a throbbing pain in his 
low back.  He described his pain level as 7 or 8 on scale 
from 1 to 10.  When it got to 9 or 10, he stayed home from 
work.  He had to sit sideways due to pain in his back.  He 
stated he had daily spasms and decreased reflexes.

Physical examination found the veteran's posture upright.  
Straight leg raises were negative in both the upright and 
prone positions.  Range of motion of the spine was to 55 
degrees of forward flexion actively and passively with 
complaints of pain.  However, no paravertebral spasms were 
felt.  There was no abnormal curvature of the spine.  
Extension was 0 degrees.  Rotation was 50 degrees active and 
passive with pain to the left and the right.  Lateral bending 
was to 30 degrees active and passive.  Reflexes were 2 at 
both knees and at the right ankle and 1 at the left ankle.  
The veteran complained of weakness and fatigue during the 
examination.

X-rays of the lumbar spine showed a probable old injury to L4 
and L5 with degenerative disc disease and osteopenia through 
the lumbar spine suggested.  Electromyogram provided an 
impression of left tibial neuropathy and left S1 
radiculopathy.  The examiner diagnosed degenerative disc 
disease and osteopenia of the lumbar spine with moderately 
severe functional loss of range of motion.  It was the 
examiner's opinion that the frequency of severity was daily 
for the above diagnosis.

The Board finds that the evidence shows daily pain as a 
result of degenerative disc disease of the spine that would 
constitute pronounced intervertebral disc syndrome with 
little intermittent relief.  The evidence also shows left 
tibial neuropathy and left S1 radiculopathy upon EMG and NCV 
studies, which constitutes symptomatology appropriate to the 
site of a diseased disc.  Therefore, the Board finds that the 
criteria for a 60 percent rating are met.

However, the evidence does not show complete unfavorable 
ankylosis of the spine or residuals of a vertebral fracture 
with cord involvement rending the veteran bedridden or 
requiring long leg braces.  Therefore, the Board finds that 
the criteria for a rating greater than 60 percent are not 
met.

The 60 percent rating for his intervertebral disc syndrome is 
the maximum schedular rating under Diagnostic Code 5293.  
There is no higher rating for limitation of motion, therefore 
the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Accordingly, the Board finds that the criteria for 
entitlement to a rating of 60 percent, but not greater, for 
degenerative disc disease of the lumbar spine are met.  A 
rating of 60 percent for degenerative disc disease of the 
lumbar spine is hereby granted subject to the laws and 
regulations governing the disbursement of monetary benefits.  
The preponderance of the evidence is against the veteran's 
claim for a rating greater than 60 percent.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Codes 5285 to 5295 (2001).


ORDER

Entitlement to a rating of 60 percent for degenerative disc 
disease of the lumbar spine is granted subject to the laws 
and regulations governing the disbursement of monetary 
benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

